Citation Nr: 0525620	
Decision Date: 09/19/05    Archive Date: 09/29/05

DOCKET NO.  02-08 842	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
service-connected anxiety disorder prior to November 24, 
2004. 

2.  Entitlement to a rating in excess of 30 percent for 
service-connected anxiety disorder from November 24, 2004. 


ATTORNEY FOR THE BOARD

Tracy Alsup, Associate Counsel


INTRODUCTION

The veteran had active service from January 1969 to November 
1971.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 2001 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  This 
case was previously remanded by the Board in March 2004 and 
September 2004 for additional development.

The April 2001 rating decision continued a 10 percent rating 
for the veteran's psychiatric disability.  By rating decision 
in May 2005, the RO increased the rating to 30 percent, 
effective from November 24, 2004.  The Board must therefore 
consider whether a rating in excess of 10 percent was 
warranted prior to November 24, 2004, and whether a rating in 
excess of 30 percent is warranted after that date. 


FINDING OF FACT

Both prior to and from November 24, 2004, the veteran's 
service-connected anxiety disorder more nearly approximated a 
disability picture reflecting occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks due to such symptoms as depressed mood and anxiety, but 
generally satisfactory functioning, routine behavior, self-
care, and normal conversation.  


CONCLUSIONS OF LAW

1.  Prior to November 24, 2004, the criteria for entitlement 
to a disability evaluation of 30 percent (but no higher) for 
the veteran's service-connected anxiety disorder were met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, 
including § 4.7 and Code 9413 (2004). 

2.  From November 24, 2004, the criteria for entitlement to a 
disability evaluation in excess of 30 percent for the 
veteran's service-connected anxiety disorder have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 
4, including § 4.7 and Code 9413 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations set forth certain notice and 
assistance provisions.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).
   
After reviewing the claims folder, the Board finds that the 
appellant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
VA benefits.  Specifically, the discussions in the March 2004 
and November 2004 RO letters and the May 2002 statement of 
the case have informed the appellant of the information and 
evidence necessary to warrant entitlement to the benefits 
sought.  Moreover, in the RO letters and statement of the 
case the appellant was advised of the types of evidence VA 
would assist in obtaining as well as the appellant's own 
responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).   

The Board also notes that the March and November 2004 VCAA 
letters implicitly notified the veteran that he should submit 
any pertinent evidence in his possession.  In this regard, he 
was repeatedly advised to identify any source of evidence and 
that VA would assist him in requesting such evidence.  The 
Board believes that a reasonable inference from such 
communication was that the veteran must also furnish any 
pertinent evidence he himself may have and that the 
requirements of 38 C.F.R. § 3.159(b)(1) have been met.  The 
Board finds that all notices required by VCAA and 
implementing regulations were furnished to the veteran and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.  

In this case, the RO's decision to deny the claim in April 
2001 came before notification under the VCAA in the May 2002 
statement of the case.  It is arguable that the VCAA notice 
was not timely.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  The Board finds, however, that any defect with 
respect to the timing of the VCAA notice in this case was 
harmless error for the reasons specified below. 

After the rating action on appeal was promulgated, the RO did 
provide notice to the claimant in the May 2002 statement of 
the case and March and November 2004 RO letters regarding 
what information and evidence is needed to substantiate the 
claims, as well as what information and evidence must be 
submitted by the claimant, what information and evidence will 
be obtained by VA, and the need for the claimant to submit 
any evidence in his or her possession that pertains to the 
claim.  The veteran submitted new evidence, while his claim 
was on appeal, indicating he understood his rights to produce 
evidence.  Under these circumstances, the Board finds that 
all notification and development action needed to render a 
fair decision on this claim have been accomplished and that 
adjudication of the claim, without directing or accomplishing 
any additional notification and or development action, poses 
no risk of prejudice to the appellant.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993). 

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).
 
Furthermore, the Board finds that there has been compliance 
with the assistance provisions set forth in the new law and 
regulation.  The record includes service medical records, 
private medical records, and VA medical records, including VA 
examinations.  Since the appellant was afforded VA 
examinations with opinions in connection with his claim, the 
requirements of 38 C.F.R. § 3.159(c)(4) have been met.  
Significantly, no additional pertinent evidence has been 
identified by the appellant as relevant to the issue on 
appeal.  Under these circumstances of this particular case, 
no further action is necessary to assist the appellant with 
these issues.



Criteria and Analysis

The present appeal involves the veteran's claim that the 
severity of his service-connected anxiety disorder warrants a 
higher disability rating.  Disability evaluations are 
determined by the application of the Schedule For Rating 
Disabilities, which assigns ratings based on the average 
impairment of earning capacity resulting from a service-
connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.   

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).   

The veteran's service-connected anxiety disorder has been 
rated by the RO under the provisions of Diagnostic Code 9413.  
Under this regulatory provision, a rating of 30 percent is 
warranted where the disorder is manifested by occupational 
and social impairment with an occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, and recent events).

A rating of 50 percent is warranted where the disorder is 
manifested by occupational and social impairment with reduced 
reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks (more than once a week); 
difficulty in understanding complex commands; impairment of 
short - and long - term memory (e.g., retention of only 
highly learned material, forgetting to complete tasks); 
impaired judgment, impaired abstract thinking; disturbances 
of motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  

A 70 percent rating is warranted where the disorder is 
manifested by occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech that is intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); inability to 
establish and maintain effective relationships.

The highest available rating, 100 percent, is warranted where 
the disorder is manifested by total occupational and social 
impairment due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting oneself or others; an intermittent 
inability to perform the activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, one's own occupation, or one's own name.

The Board notes here that the symptoms listed in VA's general 
rating formula for mental disorders are not intended to 
constitute an exhaustive list, but rather are to serve as 
examples of the type and degree of the symptoms, or their 
effects, that would justify a particular rating.  Mauerhan v. 
Principi, 16 Vet. App. 436 (2002).  

The veteran has been service-connected for an anxiety 
disorder since an April 1972 rating decision.  He has been 
rated at 0 percent, 10 percent, and 30 percent disabling 
throughout the years.  Prior to the veteran's most recent 
September 2000 claim for an increase in rating for his 
anxiety disorder, he had undergone eight VA psychiatric 
examinations.  These examinations yielded differing results 
but generally reflected an anxious, depressed mood without 
significant impairment.

The veteran was examined again by the VA in October 2000.  
The veteran reported that he had been unemployed since July 
2000, but previously worked for the Bicardi Company for 23 
years.  The veteran reported that he lived with his wife and 
adult children.  The veteran reported that he collected 
unemployment.  The veteran reported being fired because of 
problems he was having at work.  The veteran reported seeking 
psychiatric treatment when he was in Caguas and that he was 
self medicating with Xanax which he obtained from the street.  
The veteran admitted that he drank alcohol but denied that he 
was an alcoholic.  Upon examination, the examiner found that 
the veteran was clean, adequately dressed, and adequately 
groomed.  The examiner found that the veteran was oriented 
times 3 with good attention.  The examiner found that the 
veteran's mood was depressed and affect was constricted.  The 
examiner found the veteran's concentration was good, memory 
was good, and speech was clear and coherent.  The examiner 
found that the veteran was not suffering from hallucinations, 
had no suicidal ideations, or homicidal ideations.  The 
examiner found the veteran's insight and judgment was fair 
and he exhibited good impulse control.  The examiner 
diagnosed alcohol dependence and anxiety disorder.  The 
examiner assigned a Global Assessment of Functioning (GAF) 
score of 70.

VA treatment notes from 1999 to September 2004 noted the 
veteran's depression and loss of employment in 2000.  January 
2002 treatment notes gave the veteran a provisional diagnosis 
of depression.  Subsequent treatment notes reflected a 
depression diagnosis or a diagnosis of recurrent depressive 
disorder in addition to anxiety state and alcohol dependence.  
VA treatment notes reflected that the veteran participates 
and benefits from a psychiatric support group.  The veteran 
complained of exacerbated nervousness in September 2000 and 
irritability in September 2004.  The veteran had a 
psychiatric episode where he was very anxious and his family 
brought him in for medical care because he was having 
delusions, hallucinations, and homicidal ideas in March 2004.  

The veteran received a psychiatric evaluation in June 2003.  
The examiner diagnosed MDD (major depressive disorder) and 
assigned the veteran a GAF score of 60.  At the exam the 
veteran was alert, neatly groomed, and in seasonal attire.  
The examiner found no involuntary movements, no orolingual 
dyskinesia, and no gross neurological deficits.  The veteran 
was cooperative, relevant, logical, and coherent.  The 
veteran's speech was spontaneous with normal rate and volume.  
The veteran had dysphoric mood and restricted affect.  The 
examiner found that the veteran was not delusional, not 
suicidal, and not homicidal.  The examiner found no 
perceptual disturbances and the veteran's cognitive functions 
were grossly intact.  The examiner found adequate social 
judgment with poor insight into his psychiatric condition.    

The veteran underwent a VA examination in November 2004.  The 
examiner noted that the veteran has been married for 33 years 
and lives with his wife an adult daughter that has a daughter 
out of a non-marital relationship.  At the exam the veteran 
complained of anxiety, restlessness, tension, sadness, 
depression, irritability, loss of energy, insomnia, and 
inability to concentrate.  Upon examination, the examiner 
found that the veteran was well-developed, well-nourished, 
appropriately dressed, had adequate hygiene, and was 
cooperative.  The veteran was spontaneous, able to maintain 
eye contact, alert, and in contact with reality.  The 
examiner found his thought process coherent and logical.  The 
examiner found no evidence of psychomotor retardation or 
agitation, no tics, no tremors, and no abnormal involuntary 
movement.  The veteran did not have alcohol breath.  The 
examiner found no looseness of association, no disorganized 
speech, no evidence of delusions, no evidence of 
hallucinations, no phobias, no obsessions, and no suicidal 
ideas.  The veteran's last panic attack was two months prior 
to the exam.  The veteran was oriented in person, place, and 
time.  The veteran's mood was anxious and depressed.  The 
veteran's affect was constricted and appropriate.  The 
veteran's memory for recent, remote, and immediate events was 
intact.  The veteran's abstraction capacity was normal, his 
judgment good, and his insight fair.  The examiner found that 
these symptoms were moderately interfering with the veteran's 
employment functioning, moderately interfering with the 
veteran's social functioning, no impairment of thought 
process and communication, and the veteran is able to 
maintain basic activities of daily living.  The examiner 
diagnosed anxiety disorder and alcohol dependence in early 
full remission.  The examiner assigned the veteran a GAF 
score of 60 based upon his moderate symptoms and moderate 
difficulty in social and occupational functioning.  The 
examiner opined that the GAF score was due to his anxiety 
disorder and depressive features because the alcohol 
dependence had been in remission for two months.           

After reviewing the totality of the pertinent evidence, the 
Board finds that a 30 percent rating is warranted for the 
period prior to November 24, 2004.  Medical records prior to 
this date show problems with depression and some anxiety, and 
a GAF score of 70 which indicates some mild symptoms or some 
difficulty in social and occupational functioning.  This 
appears to be consistent with the regulatory criteria for a 
30 percent rating which recognizes some impairment although 
the veteran may be otherwise functioning satisfactorily.  
However, it appears clear that the criteria for the next 
higher rating of 50 percent were not met.  These symptoms 
most accurately reflect a 30 percent rating as there is some 
decrease in work efficiency, depressed mood, anxiety, less 
than weekly panic attacks, and some sleep disturbance.  A 30 
percent rating anticipates a person "generally functioning 
satisfactorily with routine behavior, self-care, and 
conversation normal."  The pertinent medical records show 
that the veteran was appropriately dressed and groomed, had 
normal speech, and could follow the examiner without 
difficulty.  

The Board also finds that during the period from November 24, 
2004, the criteria for a rating in excess of 30 percent have 
not been met.  The preponderance of the evidence is clearly 
against a finding that the veteran's symptoms warrant the 
next higher rating of 50 percent.  A 50 percent rating 
anticipates a person who has difficulty in establishing and 
maintaining effective work and social relationships, has 
stereotyped speech, panic attacks more than once a week, has 
difficulty understanding complex commands, has memory 
impairment, and impaired thinking and judgment.  In the most 
recent examinations that veteran had normal speech, less than 
weekly panic attacks, no difficulty in following the 
examiner, no memory impairment, and no impairment in thinking 
and judgment.  The Board notes that the veteran has been in a 
marriage that has lasted more than 30 years and has 
relationships with his children.  The Board acknowledges that 
the veteran has been unemployed since 2000, however he had 
worked for a single company for over 20 years.  Additionally, 
the November 2004 examiner found that the veteran's symptoms 
only moderately interfered with his employment.  
Consequently, the Board finds that the veteran's symptoms 
warrant no greater than a 30 percent rating.      

The GAF scale is a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  Diagnostic and 
Statistical Manual of Mental Disorders 32 (4th ed. 1994) 
[hereinafter DSM-IV].  A 51-60 score indicates "moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers)."  The most recent 
reported GAF scores are 60 just within the 51-60 range for 
moderate symptoms.  The veteran's previous score was 70 just 
within the 61-70 range for "mild symptoms (e.g., depressed 
mood and mild insomnia) or some difficulty in social, 
occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, has some meaningful interpersonal 
relationships."  These scores most accurately reflect the 
findings of a 30 percent rating above.  In other words, the 
Board finds that the GAF scores assigned by medical personnel 
who have had the opportunity to observe and examine the 
veteran fully support a finding that the criteria for a 
rating in excess of the current 30 percent are not met. 
      
The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that his 
service connected disorder has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  Under these circumstances, the Board 
finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  

Finally, in making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
more favorable determination than rendered herein. 


ORDER

Entitlement to a 30 percent rating (but no higher) prior to 
November 24, 2004, is warranted.  To this extent, the appeal 
is granted, subject to regulations governing payment of VA 
benefits.  

Entitlement to a rating in excess of 30 percent is not 
warranted either prior to or from November 24, 2004.  To this 
extent, the appeal is denied. 



	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


